Citation Nr: 1701524	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to July 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the December 2010 VA examination report and opinions are inadequate for adjudication purposes and, therefore, additional VA medical examinations and opinions are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

Regarding the Veteran's bilateral pes planus, the examiner indicated that the Veteran's pes planus was noted on his entrance and exit examinations.  She also noted that the Veteran stated that his pes planus had not changed since service.  Ultimately, the examiner opined that the Veteran's current pes planus was at least as likely as not caused by the pes planus that he was diagnosed with during his entrance and exit examinations.  However, she stated that she would have to resort to mere speculation to opine as to whether the Veteran's service aggravated his condition, noting that while pes planus was present prior to the Veteran's entrance into the military, there was no description or progression of his bilateral pes planus since his separation.  

The Board finds that the examination was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In that regard, pes planus was not noted on the Veteran's separation examination.  Indeed, during his March 1984 separation examination, the Veteran's feet were marked as normal and there was no notation of pes planus.  Additionally, while the examiner stated that there is no description or progression of the Veteran's pes planus since separation, she did not indicate whether there was any description or progression of the Veteran's pes planus while in service.  In this regard, the Veteran stated that he complained of foot pain throughout his military service, but no treatment was ever provided.  See May 2013 VA Form 9.  

Regarding the Veteran's hemorrhoid disability, the examiner stated that the Veteran did not have a history of hemorrhoids, noted that the Veteran had a normal rectal examination, and, ultimately, opined that the Veteran had no hemorrhoids on examination.  Thus, no opinion was provided.  The Board again finds that the examination was based on an inaccurate factual premise.  In this regard, the Board notes that the Veteran does have a noted history of hemorrhoids.  See March 1984 service treatment record; March 1984 separation examination.  Additionally, while the examiner found that the Veteran did not have hemorrhoids during the examination, she did not discuss whether the Veteran had hemorrhoids during the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Further, while the examiner noted that the Veteran felt a burning sensation every time that he defecates, she did not address the Veteran's statement that he suffers from bloody stools.  See May 2013 VA Form 9.

Regarding the Veteran's stomach disability, the examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD).  The examiner opined that the Veterans current GERD was not caused by his condition diagnosed during his active duty.  In so finding, the examiner stated that the Veteran was diagnosed as having stress related peptic ulcer disease in 1977, and on the December 2010 VA examination, there were no signs or symptoms of peptic ulcer disease.  However, the examiner did not indicate whether the Veteran's multiple complaints of in-service stomach pain, including his diagnosed gastritis, were only related to his peptic ulcer.  See August 1979 VA treatment record, November 1981 service treatment record, October 1982 service treatment record, June 1983 service treatment record, March 1984 service treatment record.

Finally, regarding the Veteran's residuals of a left hip disability, the Veteran has not been afforded a VA examination in connection with this claim.  The Veteran has indicated that he received treatment at the clinic in Tallahassee to remove a cyst that he first observed while in service.  See May 2013 VA Form 9.  Although his service treatment records do not show any complaints or treatment for any left hip disorder, his post-service treatment records document a surgical treatment, at the Tallahassee Outpatient Clinic, to remove skin from his left gluteal area.  See June 2011 VA treatment record.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his pes planus, stomach disability, hemorrhoids, and left hip disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded an examination to determine the nature and etiology of the Veteran's current pes planus. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the pre-existing  pes planus noted on the Veteran's August 1977 service entrance examination was aggravated (worsened beyond normal progression) during active service.  This opinion should address the Veteran's March 1984 separation examination, which does not note pes planus, as well as the Veteran's statement that he complained of foot pain throughout his military service, but no treatment was ever provided.

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the pes planus disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current stomach disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should address the Veteran's in-service complaints of stomach pain, and the in-service diagnosis of gastritis.  See August 1979 VA treatment record, November 1981 service treatment record, October 1982 service treatment record, June 1983 service treatment record, March 1984 service treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the disability manifested in service or is otherwise casually or etiologically related to his military service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hemorrhoid disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should address the Veteran's in-service complaints of hemorrhoids.  See March 1984 service treatment record.  Additionally, the examiner should address the Veteran's complaint that he has bloody stools.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability manifested in service or is otherwise casually or etiologically related to his military service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left hip disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should address the Veteran's surgery to remove a skin tag from the left gluteal area.  See June 2011 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability manifested in service or is otherwise casually or etiologically related to his military service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

7.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




